Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 28-31, 35-36 and 38 are objected to because of the following informalities: 
In claim 1, line 7, “a cleaning surface” should read –[[a]]the cleaning surface—
In claim 28, line 3, “the wet cleaning module” should read –[[the]]a wet cleaning module—
In claims 29-31, the preamble “a robotic cleaner according to claim 28” should read –a cleaning pad according to claim 28—
In claim 35, line 2, “the circumference” should read –[[the]]a circumference—
In claim 36, line 2, “the circumference” should read –[[the]]a circumference—
In claim 38, “a three divots” should read –[[a ]]three divots—
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US 2014/0215735) in view of Smith (US 2015/0059108). 
Regarding claim 1, Gilbert discloses a robotic cleaner (item 10, figure 7) comprising: 
a chassis (item 100, figure 7); 
a plurality of drive wheels coupled to the chassis (items 504 and 505, figure 7); 
a controller (item 1000) for autonomously controlling the drive wheels to maneuver the robotic cleaner over a cleaning surface (paragraph 0082).
Though Gilbert is capable of including a wet cleaning module comprising a cleaning pad and an agitation module that vibrates the cleaning pad (paragraph 0149), Gilbert does not explicitly teach a wet cleaning module coupled to the chassis, the wet cleaning module comprising a cleaning pad for contacting a cleaning surface, and an agitation module directly coupled to a forward portion of the cleaning pad and indirectly coupled to a rearward portion of the cleaning pad, the agitation module being configured to impart agitation to the cleaning pad.

    PNG
    media_image1.png
    719
    650
    media_image1.png
    Greyscale

Gilbert Figure 7. 
However, Smith teaches a surface cleaning machine comprising a wet cleaning module (item 12, figure 3 below) comprising a cleaning pad (item 12-2, figure 3) for contacting a cleaning surface, 
and an agitation module (item 20, figure 3) directly coupled to a forward portion of the cleaning pad (holes 28-1, 28-2 and 28-3 in annotated figure 6 below accommodate shafts 21-1, 21-2 and 21-3 which are included within agitation module 20 from figure 3; holes 28-1, 28-2 and 28-3 are defined to be within the forward portion of the cleaning pad and therefore, the agitation module is defined to be coupled to the forward portion of the cleaning pad via these holes) and indirectly coupled to a rearward portion of the cleaning pad (agitation module 20 in indirectly connected to the rearward portion of the cleaning pad, as designated in annotated figure 6 below, via holes 28-1, 28-2 and 28-3 which are within the forward portion of the cleaning pad), the agitation module being configured to impart agitation to the cleaning pad (paragraph 0092). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the baseplate (Gilbert, item 200, figure 7 above) on the robotic cleaner as disclosed in Gilbert to include the wet cleaning module comprising a cleaning pad and an agitation module for imparting agitation to the cleaning pad in a motion parallel to the plane of the cleaning surface (Smith, paragraphs 0009 and 0070), as taught in Smith, in order to impart a scrubbing movement to the surface being treated to loosen materials on the surface (Smith, paragraph 0001). 

    PNG
    media_image2.png
    369
    533
    media_image2.png
    Greyscale

Smith Figure 3. 


    PNG
    media_image3.png
    279
    531
    media_image3.png
    Greyscale

Smith Annotated Figure 6. 
Regarding claims 2 and 3, Gilbert as modified discloses the robotic cleaner as claimed in claim 1, but does not explicitly disclose the exact location from a leading edge of the cleaning pad where the agitation module is attached. As seen in Smith annotated figure 6 above, the distance from the leading edge of the cleaning pad to the agitation module is at least greater than 0cm however, again, it is not explicitly disclosed within the art.
The claimed dimensions are recognized as result effective variable, i.e. a variable in which achieves a recognized result as set forth above. The location from a leading edge of the cleaning pad to the agitation module can vary depending on the design need to solve a problem. If there is a shorter distance (1cm) from a leading edge of the cleaning pad to the agitation module, the portion closer to the leading edge of the cleaning pad will agitate at a greater force than the rearward portion which helps to disrupt cleaning surfaces with hardened dirt, debris, mud, etc. in a smaller area. If there is a larger distance (5cm) from a leading edge of the cleaning pad to the agitation module, the cleaning pad will agitate/vibrate more uniformly which will help to clean larger areas on the cleaning surface at one time. Therefore, since the general conditions of the claim (e.g. having the claimed structure as recited above) is disclosed by Gilbert in view of Smith, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time when the invention was filed to make the location of the agitation module from a leading edge within 5cm (as required by 2) and/or within 2cm (as required by claim 3). Further in the instant application, page 28, paragraph 00135, the application has not disclosed any criticality for the claimed limitations. 

Regarding claim 4, Gilbert as modified discloses the robotic cleaner as claimed in claim 1, wherein the agitation module comprises at least one sideways cam (items 22-1 and 22-2, paragraph 0070, figure 3 above) configured to convert rotational output of a motor to linear motion imparted to the cleaning pad (items 22-1 and 22-2 transfer the rotational motion from drive shaft 21 to the XY-plane; paragraph 0070).

Regarding claim 13, Gilbert as modified discloses the robotic cleaner as claimed in claim 1,  wherein the wet cleaning module is removably coupled to the chassis (Gilbert, claim 27, baseplate 200 is detachably coupled to chassis 100; the baseplate 200 from Gilbert is modified by Smith to include the wet cleaning module 12 from Smith and therefore, when the baseplate 200 from Gilbert is detached, the wet cleaning module is also indirectly detached from the chassis).

Regarding claim 14, Gilbert as modified discloses the robotic cleaner as claimed in claim 1, the robotic cleaner further comprising a vacuum coupled to the chassis (paragraph 0088, vacuum assembly is coupled within chassis 100, figure 7 above) 
and comprising a suction conduit at the bottom of the chassis (suction conduit is from baseplate 200, paragraph 0088, figure 7), 
wherein the 47Atty Docket: EP0238drive wheels are independently rotatable about associated rotational axes (items 504 and 505 are independently rotated through controller, paragraph 0082), 
and wherein the cleaning pad is coupled to the chassis aft of the vacuum and aft of the rotational axes (according to The Free Dictionary, “aft” is defined as at, in toward, or close to; therefore, the cleaning pad, corresponding to item 12-2 from Smith, is coupled to item 100 of Gilbert indirectly through the baseplate 200 and is located close to the vacuum and rotational axes of wheels 504 and 505).


Claims 5, 8-11, 16, 19-22, 24-25 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US 2014/0215735) in view of Smith (US 2015/0059108) and further in view of Tang (US 2021/0038047).
Regarding claim 5, Gilbert in view of Smith discloses the robotic cleaner as claimed in claim 1, but fails to disclose the cleaning pad having a rigid slider at a leading edge of the cleaning pad, the rigid slider being slidably disposed in a corresponding channel of the wet cleaning module to removably couple the leading edge of the cleaning pad to the wet cleaning module.
However, Tang discloses a robotic cleaner comprising a cleaning pad (item 200, annotated figure 2 below) having a rigid slider (defined to be items 210 and 220 in figure 2 below and seen in figure 1 below) at a leading edge of the cleaning pad (designated in annotated figure 1 below), the rigid slider being slidably disposed in a corresponding channel of the wet cleaning module (wet cleaning module is defined to be within item 100 of Tang figure 3; therefore, the cleaning pad 200 is disposed in a corresponding channel of item 100 through item 220 via means of buckling which would necessarily require a channel to attach to item 100; paragraph 0022, figure 3) to removably couple the leading edge of the cleaning pad to the wet cleaning module (the attachment means of item 220 to item 100 is capable of being removed and therefore, the leading edge is indirectly removable from the wet cleaning module within item 100). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning pad as disclosed in Gilbert in view of Smith (refer to claim 1) to further include a rigid slider, as taught in Tang, in order for the robotic cleaner to better encounter and overcome obstacles and therefore, wipe boarder places and be more efficient while cleaning (Tang, paragraph 0023).

    PNG
    media_image4.png
    457
    374
    media_image4.png
    Greyscale

Tang Annotated Figure 2. 

Regarding claim 8, Gilbert as modified discloses the robotic cleaner as claimed in claim 5, wherein a portion of the rigid slider extends outwardly from the channel at a side of the chassis (portion of rigid slider, as designated in annotated figure 3 below, extends outwardly from a bottom side of the chassis).
The recitation “to allow a user to grip the rigid slider to remove the cleaning pad from the wet cleaning module” is considered to be an intended use limitation. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the rigid slider extends outwardly from a bottom side of a chassis and is capable of being grasped by a user while not in use. 



    PNG
    media_image5.png
    257
    885
    media_image5.png
    Greyscale

Tang Annotated Figure 3. 

Regarding claim 9, Gilbert as modified discloses the robotic cleaner as claimed in claim 8, but does not explicitly disclose wherein a portion of the rigid slider extends outwardly from the channel at a side of the chassis by at least 1cm. 
The claimed dimensions are recognized as result effective variable, i.e. a variable in which achieves a recognized result as set forth above. The length of the rigid slider from the channel at a side of the chassis can vary depending on the design need to solve a problem. If the length from the side of the chassis is too small, the user would not be able to pull the rigid slider when necessary. If the length from the side of the chassis is too large, the rigid slider could interfere with cleaning. Therefore, since the general conditions of the claim (e.g. having the claimed structure as recited above) is disclosed by Gilbert in view of Smith, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time when the invention was filed to outwardly extend the rigid slider form the side of the chassis by at least 1cm. Further in the instant application, page 19, paragraph 00104, the application has not disclosed any criticality for the claimed limitations. 

Regarding claim 10, Gilbert as modified discloses the robotic cleaner as claimed in claim 5, wherein the rigid slider extends only along a portion of the leading edge of the cleaning pad (as seen in Tang annotated 1 below, the rigid slider which is defined as items 210 and 220 only extends along the middle portion of the leading edge, which is defined as the dotted line). 

    PNG
    media_image6.png
    573
    963
    media_image6.png
    Greyscale

Tang Annotated Figure 1. 
Regarding claim 11, Gilbert as modified discloses the robotic cleaner as claimed in claim 5, wherein the rigid slider has a flat portion (designated in annotated figure 1 above) coupled to the leading edge (flat portion is indirectly coupled to the leading edge of the cleaning pad through the head portion of the rigid slider) and a head portion (designated in annotated figure 1 above) at a forward portion of the rigid slider (forward portion of rigid slider is defined to be the end along dotted line, designated in figure 1 above), and wherein the leading edge of the cleaning abuts the head portion of the leading slider (rectangle area, which is defined as the head portion, touches the dotted line, which is defined as the leading edge of the cleaning pad; seen in annotated figure 1 above).

Regarding claim 16, the claimed subject matter is the same as that in claims 1 and 5. Therefore, the same rejection applies. 

Regarding claims 19-22, the claimed subject matter of claims 19, 20, 21, and 22 is the same as that in claims 8, 9, 10 and 11. Therefore the same rejection applies. Refer to the rejections of claims 8-11 for details. 

Regarding claims 24 and 25, the claimed subject matter of claim 24 is the same as that of claim 13, while the claimed subject matter of claim 25 is the same as that of claim 14. Therefore, the same rejection applies. Refer to the rejections of claims 13 and 14 (as well as claim 16 since claims 24 and 25 are dependent on 16) for details. 

Regarding claim 27, Gilbert as modified discloses the robotic cleaner as claimed in claim 16, wherein the wet cleaning module further comprises a tank (clean tank within Gilbert is defined to be part of the wet cleaning module as modified by Smith, refer to claim 1 rejection; Gilbert, item S in figure 8, paragraph 0107) for receiving a cleaning fluid (Gilbert, clean tank is defined to include clean fluid S, figure 8, paragraph 0107), the tank extending upwardly from a tank base (item 600 is defined to extend upward from the tank base as seen in annotated figure 8 below), and wherein the cleaning pad is coupled to a bottom of the tank base (cleaning pad, corresponding to item 12-2 as modified from Smith, is indirectly coupled to tank 600 from Gilbert through baseplate 200, refer to figure 7 above from Gilbert).

    PNG
    media_image7.png
    218
    498
    media_image7.png
    Greyscale

Gilbert Annotated Figure 8. 

Regarding claim 28, the claimed subject matter is the same that in claim 5. Therefore, a similar rejection applies. However, please note, the recitation “for a robotic cleaner” is considered to be an intended use limitation. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the cleaning pad as taught from Smith with a rigid slider as modified by Tang is used for a vacuum cleaner and is capable of being used with a robotic cleaner. Refer to the rejection of claim 5 for details.  

Regarding claims 29-31, the claimed subject matter of claims 29-31 is the same as that in claims 9-11. Therefore, the same rejection applies. 

Claims 12 and 32-39 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US 2014/0215735) in view of Smith (US 2015/0059108) and further in view of Wallet (US 2009/0084478). 
Regarding claim 12, Gilbert as modified discloses the robotic cleaner as claimed in claim 1, with drivel wheels having a tread surface (figure 7) however, the details of the drive wheels are not explicitly disclosed. 
However, Wallet teaches drive wheels that are capable of being used for various wheeled devices such as a robotic vacuum cleaner. Wallet teaches wherein drive wheels (item 10, figure 3 below) comprise associated first and second sidewalls (first sidewall designated in annotated figure 3 below; second sidewall is defined to be on opposite side of wheel 10 even though not explicitly shown) with a tread surface (item 32, figure 3) disposed between the sidewalls, the drive wheels further comprise a perimeter edge (edge is designated in annotated figure 3 below between the first sidewall and item 32) defining a transition between the sidewalls and the tread surface, the drive wheels further comprising a tread pattern on the tread surface that does not intersect the perimeter edge (edge does not include item 32 on the wheel 10, figure 3).
Both Gilbert and Wallet teach drive wheels with a tread surface capable of being used within a robotic vacuum cleaner to drive the cleaner. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the drive wheels with tread surface, two sidewalls, and perimeter edge as shown in Wallet for the drive wheels with tread surface as disclosed in Gilbert to achieve the predictable result of better supporting the rim of the wheel between the two sidewalls while in use.


    PNG
    media_image8.png
    443
    504
    media_image8.png
    Greyscale

Wallet Annotated Figure 3. 

Regarding claim 32, the claimed subject matter of claim 32 is the same as that in claims 1 and 12. However, please note, the combination of the wet cleaning module and agitation module (corresponding to items 12 and 20 from Smith) from claim 1 is the same as the “at least one cleaning module” in claim 32. See the rejections of claims 1 and 12 for details on claim 32. 

Regarding claim 33, Gilbert as modified discloses the robotic cleaner as claimed in claim 32, wherein the tread surface comprises a plurality of raised features (Wallet, items 58 on item 10 are defined as lugs which, according to The Free Dictionary, are defined as a projecting part of a larger piece that helps to provide traction on a tire; therefore, the lug is a raised feature/projection of item 10; figure 3 above). 

Regarding claim 34, Gilbert as modified discloses the robotic cleaner as claimed in claim 32, wherein the tread surface comprises a repeating pattern of divots (Wallet, items 56 on item 10 are defined as a recessed area, figure 3 above) and raised features (Wallet, items 58 on item 10, figure 3 above) extending along the circumference of the drive wheels (both items 56 and 58 extend along entire middle tread surface 32 of item 10; figure 3).

Regarding claim 35, Gilbert as modified discloses the robotic cleaner as claimed in claim 32, wherein the tread surface comprises a repeating pattern extending along the circumference of the wheel, the repeating pattern comprising a first divot (designated in second annotated figure 3 below) followed by a second divot (designated in second annotated figure 3 below) transversely offset from the first divot (Wallet; similar to applicant’s disclosure, each divot in figure 3 of Wallet is offset from each other on tread surface; first divot is on the left half of tread surface 32 whereas, second divot is on right half of tread surface 32 and therefore, defined to be transversely offset from each other).

    PNG
    media_image9.png
    336
    600
    media_image9.png
    Greyscale

Wallet Second Annotated Figure 3. 

Regarding claim 36, Gilbert as modified discloses the robotic cleaner as claimed in claim 32, wherein the tread surface comprises a repeating pattern extending along the circumference of the wheel (repeating pattern is designated in third annotated figure 3 below), the repeating pattern comprising a raised surface (raised surface is designated as the starting point for the repeating pattern in third annotated figure 3 below) extending transversely across the tread surface followed by a plurality of divots (raised surface partially extends across tread surface 32).

    PNG
    media_image10.png
    443
    600
    media_image10.png
    Greyscale

Wallet Third Annotated Figure 3. 
Regarding claim 37, Gilbert as modified discloses the robotic cleaner as claimed in claim 36, wherein the divots are transversely offset from one another (Wallet; similar to applicant’s disclosure, each divot within repeating pattern from the third annotated figure 3 above is slightly offset from each other on tread surface 32). 

Regarding claim 38, Gilbert as modified discloses the robotic cleaner as claimed in claim 36, wherein the plurality of divots comprises three divots (designated in third annotated figure 3 above) with each divot transversely offset from the divot adjacent thereto across the tread surface (every other divot extends transversely from the opposite side of the tread surface 32, similar to applicant’s disclosure). 

Regarding claim 39, Gilbert as modified discloses the robotic cleaner as claimed in claim 32, wherein the at least one cleaning module (corresponding to items 12 plus 20 in Smith) comprises a wet cleaning module (item 12, figure 3 in Smith above), the wet cleaning module comprising a cleaning pad (item 12-2, figure 3 of Smith), and a liquid applicator (Gilbert, item 1400, paragraphs 0074 and 0084) configured to apply cleaning onto the cleaning pad. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US 2014/0215735) in view of Smith (US 2015/0059108) and further in view of Park (US 2015/0182090).
Regarding claim 15, Gilbert as modified discloses the robotic cleaner as claimed in claim 1, wherein the wet cleaning module further comprises a liquid applicator configured to apply cleaning fluid on the cleaning pad (though Gilbert is modified to include the wet cleaning module 12 from Smith, the wet cleaning module is defined to include the liquid applicator from Gilbert, item 1400, paragraphs 0074 and 0084).
Gilbert as modified does not explicitly disclose a motor for driving both the liquid applicator and the agitation module (corresponding to item 12 from Smith, refer to claim 1 rejection). 
However, Park teaches a robotic cleaner comprising a liquid applicator, a plurality of cleaning pads, and a driving module to control the direction of the cleaner.  There are lesser number of motors within the robotic cleaner from Park in order to generate driving forces and rotate the plurality of cleaning pads during cleaning. It is an old and well known technique to reduce the number of motors in a cleaning device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce material costs (Park, paragraph 0008) and reduce the weight of the cleaner. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US 2014/0215735) in view of Smith (US 2015/0059108) and further in view of Tang (US 2021/0038047) and Wallet (US 2009/0084478).
Regarding claim 23, the claimed subject matter of claim 23 is the same as that in claim 12. Therefore, the same rejection applies.  Refer to rejection of claim 12 (as well as claim 16 since claim 23 is dependent on claim 16) for details. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US 2014/0215735) in view of Smith (US 2015/0059108) and further in view Tang (US 2021/0038047) and Park (US 2015/0182090).
Regarding claim 26, the claimed subject matter of claim 26 is the same as that of claim 15. Therefore, the same rejection applies. Refer to the rejection of claim 15 (as well as claim 16 since claim 26 is dependent on claim 16) for details.  

Allowable Subject Matter
Claims 6-7 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the closet prior art of record (refer to claim 5 rejection), Gilbert (US 2014/0215735) in view of Smith (US 20150059108) and further in view of Tang (US 2021/0038047), discloses the robotic cleaner as claimed in claim 5, wherein the wet cleaning module further comprises a tank (corresponding to item 600 in Gilbert) for receiving a cleaning fluid, and the tank extending upwardly from a tank base (Gilbert, annotated figure 8 above). However, Gilbert as modified, alone or in combination, does not teach, suggest, or make obvious wherein the channel is formed in a forward edge of the tank base as required by the claim, in combination with the additional elements of the claim. 
Claim 7 is dependent on claim 6. 
Regarding claim 17, the claimed subject matter of claim 17 is the same as that in claim 6. Therefore, the same statement of reasons for the indication of allowable subject matter is the same. Refer to above indication of allowable subject matter for details. 
Claim 18 is dependent on claim 17. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-4p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIDNEY D HOHL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723